PRENDERGAST, P. J.
This is an appeal from a conviction of manslaughter, but without a statement of facts or bill of exceptions. Nothing is presented which can be reviewed in the absence of these.
There is an agreement on file herein by the attorneys for both sides, stating that no motion for rehearing will be filed and requesting that the mandate issue at once, as the appellant is now confined in the county jail. Therefore the clerk is directed to issue at once the mandate in accordance with this agreement. The judgment is affirmed.